DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
            The amendment filed 09/14/2021 has been entered.  Claims 1, 3-15 and 17-22 remain pending in the application.  
The previous objections to the specification and drawings are withdrawn in light of Applicant's amendment to the drawings and Claims 1 and 15.  
The previous 35 USC 112 first and second paragraphs rejections of Claims 1, 3-15 and 17-22 are withdrawn in light of Applicant’s amendment to Claims 1 and 15.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Norris on 12/07/2021 and 12/16/2021.

In the Claims:

	In Claim 1, lines 7-9, “one of the outlets of the n pump cassettes is connected to a respective one of n containers via a flexible line, each container configured to receive a mixture of fluid from the first inlet and the second inlet of a pump cassette to which said container is connected;” has been deleted.

	In Claim 1, line 15, “each pump cassette” has been deleted and --of each of the n pump cassettes,-- substituted therefore.

In Claim 1, line 18, “cassettes.” has been deleted and  --cassettes; each one of the outlets of the n pump cassettes is connected to a respective one of n containers via a flexible line, each container configured to receive a mixture of fluid from the first inlet and the second inlet of a pump cassette to which said container is connected.-- substituted therefore.

Claim 4 has been canceled.

Claim 6 has been canceled.

Claim 9 has been canceled.

12 has been canceled.

In Claim 15, lines 7-9, “each one of the outlets of the n pump cassettes is connected to a respective one of n containers via a flexible line, each container configured to receive a mixture of fluid from the first inlet and the second inlet of a pump cassette to which said container is connected;” has been deleted.

In Claim 15, line 15, “pump cassette,” has been deleted and --of the n pump cassettes,-- substituted therefore.

In Claim 15, line18, after “cassettes;” --each one of the outlets of the n pump cassettes is connected to a respective one of n containers via a flexible line, each container configured to receive a mixture of fluid from the first inlet and the second inlet of a pump cassette to which said container is connected;-- has been inserted.


Allowable Subject Matter
Claims 1, 3, 5, 7-8, 10-11, 13-15 and 17-22 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

wherein each one of the outlets of the n pump cassettes is connected to a respective one of n containers, each container configured to receive a mixture of fluid from the first inlet and the second inlet of a pump cassette to which said container is connected.
While Dennehey discloses n containers (first stage 34 and second stage 36 compartments, i.e. 16 in Figure 19) connected to the n pump cassettes (22a-b) Dennehey, does not disclose each container configured to receive a mixture of fluid from the first inlet and the second inlet, in fact Dennehey teaches away from this by disclosing second stage compartment receives PRP from the first stage compartment (Column 16, lines 41-60).  Any modification of the flow regime would render the device disclosed by Dennehey inoperative and be based on hindsight reasoning.
With respect to Claims 3, 5, 7-8, 10-11, 13-14 and 21 their pendency on Claim 1 make them allowable.

With respect to Claims 17-20 and 22, their pendency on Claim 15 make them allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 11, line 6 to Page 12, line 9, filed 09/14/2021, with respect to Claims 1 and 15 have been fully considered and are persuasive.  The previous rejections of Claims 1, 3, 5, 7-8, 10-11, 13-15 and 17-22 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/07/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746